Stbeet, District Judge
(dissenting):'
I concur in the judgment upon the appeal, in so far as it vacates and sets aside the interlocutory injunction, but dissent from so much of the order made as preserves the status of the parties pendente lite respecting the following *68mining claims, to wit: The JEtna, lot 196; the Hecla, lot 197; the Rebellion, lot 193., the Climax, lot 174; the Senate, lot 235; the James A. Garfield, lot 236; the Walker and Walker Extension, lot 40. The order appealed from, being analyzed, is seen to enjoin the defendant upon the following distinct matters: First, defendant is enjoined and restrained from taking or diverting from Thayne’s or Shadow lake, by its pipe line or otherwise, any water or waters therein; second, defendant is further enjoined from taking or diverting from any visible source of sup ply or tributaries of said lake, including the stream of water issuing from, the Jeanette or Thayne’s tunnel, any water or waters; third, defendant is enjoined from taking any water from plaintiff’s pipe line; fourth, defendant is also enjoined from entering upon certain mining claims, including those named above, and from using, or attempting to use, upon said mining claims, its pipe line described in the complaint. The slight modification of the first section of the order contained therein is not relevant to the subject under discussion. As to the two subdivisions first named, the parties set up absolutely conflicting claims of legal rights to both the land and water in question; and I concur in reverting both plaintiff and defendant to the final hearing, and denying relief pen-dente lite. As to the third subdivision, no ground for any relief, other than damages, is shown. This inquiry relates to the preservation of the status of the parties as to the mining claims above named, and covered by the fourth subdivision of the injunctional order as herein outlined. The title of the plaintiff to these claims, as against defendant, is not disputed; but the defendant sets up as a defense to the complaint of plaintiff an alleged license, averred to have been originally granted by the general manager of the plaintiff corporation. Some expenses incurred in pursuance of the license, and user for some *69months, constitute substantially the entire defense the defendant makes to justify it in maintaining its pipe line upon plaintiff’s ground against its will and protest. It is not shown that the board of directors of the plaintiff corporation ever knew of the license, or in any way assented thereto; and the expenditure is not shown- to have been so disproportionate to the use heretofore enjoined as to incline a court to apply the well-recognized principles of estoppel, by which a license not made irrevocable by some agreement of the parties will be held so as a matter of law, the estoppel being established by the evidence. The great weight of authority supports the view that such a license as is attempted to be set up by defendant, even though the act of the general manager be construed as the act of the corporation, is revocable; and, the license being admitted to having been revoked, the defendant’s answer states no defense whatsoever as to the use of its pipe line in and from the mining claims In question, and no issue for trial can arise thereon. There is no question of fact to be determined. To raise an issue, the defendant must plead facts sufficient to constitute a defense, or form a cause of action for affirmative relief. St. Louis Nat. Stock Yards v. Wiggins Ferry Co., 112 Ill. 384; Jackson v. Railroad Co., 4 Del. Ch. 180.
Can it be held that under iany circumstances -the unauthorized and unratified act of a general manager of a corporation can vest in a licensee, content with such authority, an irrevocable license in corporate realty. The allegations and admissions of the pleadings make it clear that the plaintiff revoked the license, and the conclusion is irresistible that under such circumstances the defendant, in thereafter relaying its pipe line, 'and by compulsion continuing the use thereof, became a mere trespasser, and subject to an action in damages. Why, then, *70preserve a status which substantially continues a trespass? High, Inj. § 700. In my opinion, the court, to be consistent, should relieve both plaintiff and defendant of any restriction whatsoever upon their respective remedies relating to the particular mining claims in question. Plaintiff, having been denied injunctive relief, should not be debarred from seeking his remedy in damages, even though repeated suits may be necessary. Why revert him to his remedy at law, and then forbid him taking any steps to secure it? As to the defendant, it sets up, as one of the grounds upon which the interlocutory injunction should be denied, that it intended to condemn a right of way for its pipe line through these claims. Should it not have an opportunity to proceed with such a course, if it so desires, and test to the court of last resort, if necessary, its right to acquire such right of way under the constitution of our state and the statutes in force respecting condemnation of land for use for such a purpose? This cannot be done in the pending action, and I dissent from the order tying the hands of the parties so- they cannot seek their respective remedies in this matter until the case be decided. As to the mining claims heretofore named, and admitted to belong to plaintiff, no bond should be permitted. As to the other rights in dispute, if the defendant had not tendered its bond, pendente lite, to answer in damages to plaintiff if damages should be awarded it upon the trial of the cause, there would seem to be no foundation in law for requiring it. By the decision the parties are practically reverted to the trial of their respective titles to the ground occupied by the mining claim in dispute, and to the trial of their claims to the water connected therewith; and as injunctive restraint on either side, pending the final hearing, is denied, why should one party give its bond to answer in damages, rather than the other? But, the defendant having *71offered to give its bond, I dissent only from the order requiring it, in so far as it is part of the proceedings to preserve the status of the parties respecting the undisputed property of plaintiff.